DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-5, 12, and 21-25 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Ahmad et al. (US 2015/0206359) in view of Delp (US 2016/0139600), Snider (US 2014/0270379), and Linsmeier et al. (US 2018/0293818):

Regarding claim 21, Ahmad further discloses a system, comprising a processor and a memory, the memory storing instructions executable by the processor to (¶67): 
upon determining that a first fluid level in a vehicle container is below a threshold based on fluid level sensor data (¶33-34 and ¶38 – level at a first time corresponds to the recited first fluid level and first minimum mass corresponds to the recited threshold), 
determine a predetermined volume of fluid at the first fluid level based on a location of the fluid level sensor (¶33-34 and ¶38 – level at a first time corresponds to the recited first fluid level and first minimum mass corresponds to the recited first fluid level and ¶40 discloses leak detection module may be implemented in different locations), 
determine a discharged volume of fluid based at least in part on a fluid consumption signal (¶34 – amount of LPG consumed corresponds to the recited discharged volume), and 
determine a second fluid level based on the predetermined volume of fluid at the first fluid level and the determined discharged volume of fluid (¶33-34,¶63-64 and Fig. 4 – level at a second time corresponds to the recited second fluid level and amount of LPG consumed 270 corresponds to the recited consumption signal); and 
determine a second fluid level based on the fluid consumption signal and the fluid level sensor data (¶33-34, ¶63-64 and Fig. 4 – level at a second time corresponds to the recited second fluid level and amount of LPG consumed 270 corresponds to the recited consumption signal), 
Ahmad does not disclose navigating the vehicle based on fluid level however Delp discloses an autonomous vehicle refueling system including navigating the vehicle based on the determined second fluid level/leak (¶12 - once the autonomous vehicle's current fuel level falls below the critical fuel level, the autonomous vehicle can be automatically navigated to one of the identified refueling or recharging stations).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the fluid level detection system of Ahmad with the autonomous navigation system of Delp in order to allow an autonomous vehicle to identify one or more refueling or recharging stations proximate to the planned vehicle path (Delp - ¶2).
Ahmad in view of Delp does not disclose the use of a sensor cleaning request or the lack of fluid consumption however Snider further discloses pump activation by a driver corresponding to the recited request for cleaning being activated where fluid level is maintained by number n of sprays corresponding to the recited cycles (¶21-24).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the fluid level determination system of Ahmad in view of Delp with the spray/cycle fluid level determination of Snider in order to prevent the system from draining a washer fluid supply unnecessarily if an obstruction on the lens cannot be cleared by the spray system (Snider - ¶24).
Ahmad in view of Delp and Snider does not disclose sensing a leak due to lack of consumption however Linsmeier discloses response vehicle system including  the determining of a leak in the container upon simultaneously determining a lack of fluid consumption and determining that the first fluid level in the container has changed from a first value above the threshold to a second value below the threshold (¶86 – the system fault identification module records water level over history or at least a first and second water level, if a steady decline or threshold loss is recorded without the water being discharged or during a lack of fluid consumption, this may result in a leak).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the fluid level detection system of Ahmad in view of Delp and Snider with the leak detection system of Linsmeier in order to inform personnel of the vehicle’s readiness not only in terms of various subsystems of the vehicle, but also of the equipment on the vehicle (Linsmeier - ¶2). 
However, the cited portions of Snider do not disclose any deactivation of the cleaning system, such that the cleaning system ceases to draw down any remaining fluid, “given the fluid level detection.” Rather, Snider permits setting a limit on the number of “sprays in a single activation sequence” for cleaning the camera lens. Snider ¶24. However, Snider’s cleaning system is not deactivated, nor does the Snider system make any determination to that effect. Therefore, notwithstanding the restriction on the number of sprays in a single activation sequence, Snider does not teach or suggest claim 21’s recited “determining... that a request for cleaning is deactivated.”

Therefor claim 21 is allowed. Dependent claims 2-5, 12, and 21-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665